                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION
ELEVAT3, LLC, A TEXAS LIMITED LIABILITY              §
COMPANY                                              §
     PLAINTIFF                                       §
                                                     §
v.                                                   §       CIVIL ACTION NO. 5:20-CV-1387
                                                     §
                                                     §
HARZAND INVESTMENTS, LLC, A TEXAS LIMITED            §
LIABILITY COMPANY; AMSA VENTURES, LLC,               §
A TEXAS LIMITED LIABILITY COMPANY;                   §
FARID MEGHANI; NOORALI MEGHANI; AND                  §
ANTHONY ALI.                                         §
       DEFENDANTS                                    §


                         PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Plaintiff, ELEVAT3, LLC (“Plaintiff”) and files this Verified Original

Complaint, respectfully showing unto the Court as follows:

                                             I. PARTIES

       1.      Elevat3, LLC (referred to herein as “Elevat3”), is a Texas limited liability company

authorized to conduct business in Texas with a principal place of business at 1107 S. General

McMullen Dr., San Antonio, Texas 78237.

       2.      Harzand Investments, LLC (“Harzand”) is a Texas limited liability company that

may be served with process by serving its registered agent, Farid Meghani, located at 85 N.E. Loop

410, Suite 203, San Antonio, Texas 78216, or wherever else he may be found.

       3.      AMSA Ventures, LLC (“AMSA”) is a Texas limited liability company that may be

served with process by serving its registered agent, Anthony Ali, located at 2234 Opal Creek, San

Antonio, Texas 78232, or wherever else he may be found.


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                            PAGE 1 OF 21
         4.      Farid Meghani (“Farid”) is an individual residing in Bexar County, Texas and may

be served with process at any of the following addresses: (1) 25903 Big Cypress, San Antonio,

Texas 78261; or (2) or at such other place where he may be found.

         5.      Noorali Meghani (“Noorali”) is an individual residing in Bexar County, Texas and

may be served with process at any of the following addresses: (1) 1235 Via Belcanto, San Antonio,

Texas 78260; or (2) or at such other place where he may be found.

         6.      Anthony Ali (“Anthony”) is an individual residing in Bexar County, Texas and

may be served with process at any of the following addresses: (1) 2427 Santiago Way, San

Antonio, Texas 78259; or (2) or at such other place where he may be found.

         7.      Harzand, AMSA, Farid, Noorali, and Anthony are collectively referred to herein as

“Defendants.”

                                   II. JURISDICTION AND VENUE

         8.      This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 15

U.S.C. § 1121 and 28 U.S.C §§ 1331 and 1338. Venue is proper in this District pursuant to 28

U.S.C. § 1391(b) and (c) because the acts complained of herein occurred in part within the Western

District of Texas, San Antonio Division.

                  III. STATEMENT OF FACTS AND THE ELEVAT3 TRADEMARK(S)

         A.      The Creation and Development of SPINXPRESS

         9.      Elevat3 is a leader in the modern laundromat business, revolutionizing the standard

laundromat experience and priding itself on providing services of the highest quality. Consumers

frequently give Elevat3’s laundromats five-star ratings and describe the premises as “convenient,”

“clean” and “modern.” 1 To promote these services, Elevat3 is the owner of certain Elevat3



1
    https://gospinxpress.com.


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                             PAGE 2 OF 21
trademarks, service marks, trade names, insignia, emblems, slogans, logos, commercial symbols,

signs, trade dress, and other visual identification both registered and unregistered with the United

States Patent and Trademark Office, 2 by which Elevat3 and SPINXPRESS are identified and

publicized, including the goodwill associated with all of them (the “Elevat3 Trademarks” or the

“Marks”).

       10.     Since August of 2017, the Elevat3 Trademarks have been used by Elevat3 and its

subsidiaries to attract both business and goodwill to its various business locations and ventures

(the “Elevat3 Businesses”) and marketed extensively in connection with the same.

       11.     The Elevat3 Businesses are characterized by Elevat3’s unique business model and

structure, which includes distinctive exterior and interior design, décor, color scheme and

furnishings, uniform standards, specifications, procedures for operations; quality and uniformity

of services offered including specifically the levels of customer service provided; procedures for

inventory and management control; training and assistance, and advertisement and promotional

programs.

       12.     Elevat3 Businesses are known for providing a fresh and innovative approach to the

traditional laundromat experience and provide numerous specialized and modern benefits,

amenities, and services. Signature and complimentary SPINXPRESS amenities include an

entertainment station to entertain yourself and your children while you wait,3 vending machines

providing snacks and other merchandise,4 and pick up/drop off laundry and dry-cleaning services.5




2
  See Exhibits A; Elevat3 Trademark Registration No. 5,569,845 and A-1; Elevat3 Trademark
Application Report.
3
  See Exhibit B; Elevat3 Business entertainment station.
4
  See Exhibit C; Elevat3 Business vending machines.
5
  See Exhibit D; Elevat3 Business website showing services provided.



PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                             PAGE 3 OF 21
       13.     Currently, there are at least 14 Elevat3 Businesses that exist, operate, or will be

coming soon throughout the State of Texas. Elevat3 and its subsidiaries and affiliates have spent

large sums of money maintaining, improving, developing, creating, marketing, and promoting the

Elevat3 Businesses and cultivating the corresponding goodwill in the State of Texas and plan to

expand to other states. As a result of Elevat3’s sustained efforts to create, improve, and market its

business model and the Elevat3 Businesses, consumers now associate SPINXPRESS with modern,

high quality, and innovative laundry and dry-cleaning services and first-class customer service.

       B.      SPINXPRESS’ Relationship with the Defendants

       14.     Almost three (3) years ago, Elevat3’s manager, Bhavin Patel (“Mr. Patel”), and

other Elevat3 personnel met with Farid, Noorali, and Anthony to discuss the Elevat3 Businesses

and the Elevat3 Trademarks, specifically SPINXPRESS (collectively, the “Competitors’

Infringement Meetings”). During one of these meetings, Defendants threatened the Elevat3

Businesses by declaring that, “this is war” and promising to try and put Elevat3 out of business by

opening locations in the same general area. After this initial confrontation, Mr. Patel again met

with Defendants and the parties stated their intent to not open locations near each other and/or

infringe upon the Elevat3 Businesses as the same continue to grow and expand. Interestingly,

during one of the Competitors’ Infringement Meetings, Defendants expressly complimented the

Elevat3 Businesses and the SPINXPRESS mark by noting the beauty of the stores—demonstrating

that Defendants had no doubt about which stores were Elevat3 Businesses. Elevat3 has

aggressively expanded throughout the State of Texas, building up substantial goodwill and

establishing the Elevat3 Businesses as prominent, high-quality providers of laundry services.

       15.     Despite the intent at the Competitors’ Infringement Meeting, Defendants have

clearly and intentionally infringed on the Elevat3 Trademarks, specifically SPINXPRESS, by not




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 4 OF 21
only building and opening at least one location near the Elevat3 Businesses, but by actively

converting older locations to look like the Elevat3 Businesses. Specifically, Defendants actually

and intentionally designed the Infringing Location located at 1100 Fredericksburg Road, San

Antonio, Texas 78201 by using a logo and name that is nearly identical to the Elevat3 Trademarks,

specifically SPINXPRESS, and a retail layout and design in the same trade dress as the Elevat3

Businesses in an attempt to capitalize and trade on Elevat3’s hard-won goodwill (the “Infringing

Location”). In addition to the Infringing Location, Defendants’ website indicates that their location

at 4057 Medical Drive, San Antonio, Texas 78229 is also advertised under “LaundryXpress” (the

“Additional Infringing Location”). Furthermore, Mr. Patel has become aware that Defendants have

begun converting and rebranding the Additional Infringing Location under “LaundryXpress,”

which is clear evidence that Defendants are actively rebranding their locations in order to continue

to trade off of and financially benefit from the Elevat3 Businesses’ goodwill.6

               1.      Exterior Infringement

       16.     Specifically, the exterior of the Infringing Location: (1) uses the same lime green,

electric blue, and grey and white color scheme and layout;7 (2) uses the name “LaundryXpress” in

the same or similar font and design as SPINXPRESS;8 and (3) advertises the same services and

amenities as the Elevat3 Businesses. 9 In fact, the “LaundryXpress” logo is so similar to the

SPINXPRESS logo that: (1) two disinterested subcontractors; (2) Elevat3’s own Regional

Manager; (3) an Elevat3 customer; and (4) a disinterested passerby named Roshan Bhakta thought




6
  See Exhibit E; Defendants’ website for Infringing Location.
7
  See Exhibit F; Images of an Elevat3 Business and the Infringing Location.
8
  See Exhibit G; Images of the signs for an Elevat3 Business and the Infringing Location.
9
  Compare Exhibits H; Elevat3 Business website with H-1; Defendant’s website.


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 5 OF 21
the Infringing Location and the Additional Infringing Location were actually new Elevat3

Businesses, causing actual confusion in the marketplace.


             Elevat3’s Exterior                            Infringing Location’s Exterior




                2.     Interior Infringement

       17.      Additionally, the interior of Defendants’ Infringing Location is substantially

similar so as to cause, and has caused, confusion in the marketplace. Specifically, the Infringing

Location: (1) is set up in the same or substantially similar method and manner;10 (2) has the same

or substantially similar layout and general decorations as the Elevat3 Businesses;11 (3) uses the

same or substantially similar colors of lime green, electric blue, and grey and white accents;12 (4)

features the same or similar “Fun Zone” for the children using the same or similar rainbow color

motif with the same or similar lime green stools for sitting;13 (5) has a “soap center” or “attendant

station” in the same or substantially similar layout and color scheme that will include merchandise



10
   Compare Exhibits I; Elevat3 Business layout with I-1 and I-2; Infringing Location layout.
11
   See Exhibit J; images of Plaintiff’s “Fun Zone” and Infringing Location’s “Fun Station.”.
12
   See Exhibit K; images of Plaintiff’s and Infringing Location’s attendant station.
13
   See Exhibit J; images of Plaintiff’s “Fun Zone” and Infringing Location’s “Fun Station.”


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 6 OF 21
of the same or similar nature as the Elevat3 Businesses 14 and the same or similar lime green

benches throughout the store; (6) has the same or similar “reloading” station for the specific

laundromat card and to break bills; 15 and (7) features the same or similar equipment and

amenities.16

           Elevat3’s Fun Zone                        Infringing Location’s “Fun Station”




14
   Compare Exhibits L; Plaintiff’s soap center with L-1; Infringing Location’s soap center.
15
   See Exhibit M; images of Plaintiff’s and Infringing Location’s reloading station.
16
   Compare Exhibits I; Elevat3 Business layout with I-1 and I-2; Infringing Location layout.


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                           PAGE 7 OF 21
         Elevat3’s Attendant Station      Infringing Location’s Attendant Station




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                               PAGE 8 OF 21
       Elevat3’s Reloading Station                  Infringing Location’s Reloading Station

              3.      Additional Intentional Acts

       18.    At the time of the Competitors’ Infringement Meetings, Defendants owned and

operated laundromats by the name of “Speedy Wash,” “Spin City Lavanderia,” and “Sudsy’s Coin

Laundry” (collectively, “Defendants’ Laundromats”). Defendants’ Laundromats all operate under

the ownership of one or all Defendants.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                        PAGE 9 OF 21
         19.     Defendants’    Laundromats     all   appear   on    Defendants’    website        of

https://www.thelaundryxpress.com. Searching the address of each laundromat in Google shows

that each location carries a different prior name than “LaundryXpress,” and upon information and

belief, this shows Defendants’ plan to intentionally trade off of the SPINXPRESS name and other

Elevat3 Trademarks and plan to convert all current locations to LaundryXpress. Furthermore, the

Additional Infringing Location is actual evidence of Defendants’ plan to convert all

current/possible future locations in a manner which has, and which will continue to cause,

confusion in the marketplace.

         20.     Finally, and as evidenced by the Additional Infringing Location, Defendants have

converted or are in the process of converting Defendants’ Laundromats to new laundromats

carrying the name “LaundryXpress” (the “Infringing Trademark”). In fact, a Facebook post on the

Sudsy’s Coin Laundry Facebook page advertises a position to hire for a part-time laundry attendant

at their “new location The Laundry Xpress on 1110 [sic] Fredericksburg Rd.”17 A comment by the

author and owner of the page Sudsy’s Coin Laundry posts “Yes, here is our website.

Thelaundryxpress.com.” This shows Defendants intend to change all of their locations to use the

Infringing Trademark and trade dress and that change is imminent.

         C.      The Confusion with the Elevat3 Trademark(s)

         21.     There have already been instances of actual confusion regarding the Elevat3

Trademarks and the Infringing Trademark in a very short time. Specifically, between August and

November 2020: (1) Robert Roy, Plaintiff’s Regional Manager; (2) a disinterested subcontractor,

David Paz; (3) a disinterested passerby, Roshan Bhakta; (4) Ramiro Esteves, a vending and game

machine subcontractor; and (5) Pearl Martinez, a customer of SpinXpress and former employee of



17
     See Exhibit N; Defendant’s Facebook job post for Sudsy’s Coin Laundry.


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                            PAGE 10 OF 21
the Infringing Location, separately discovered and were confused by both the Infringing Location

and the Additional Infringing Location. Regarding the Infringing Location: (1) Mr. Roy was

driving by and thought it was a new Elevat3 Business he was unaware of; (2) Mr. Paz discovered

the Infringing Location when he was attempting to install some laundry equipment for Plaintiff

and walked into the Infringing Location, only to realize he was in the wrong place; (3) Mr. Esteves

inquired about not receiving the business to install vending and game machines in what he thought

was a new Elevat3 Business but was instead the Infringing Location; and (4) Ms. Martinez initially

believed she was applying to work for Elevat3 but found out after being hired that the Infringing

Location was owned by Defendants. Mr. Roy and Mr. Paz called Mr. Patel and asked if this was a

new Elevat3 Business, while Mr. Esteves inquired via text message. Regarding the Additional

Infringing Location, Mr. Bhakta was driving by and thought that the Additional Infringing

Location was actually a new Elevat3 Businesses causing actual confusion in the marketplace.

When Mr. Patel investigated these matters, he realized that the Infringing Location and the

Additional Infringing Location were basically identical to the Elevat3 Trademarks, specifically

SPINXPRESS, and the Elevat3 Businesses. After further investigation, Mr. Patel also realized that

the Infringing Location and the Additional Infringing Location were owned by the Defendants and

knew the Defendants intentionally copied the Elelvat3 Businesses/Elevat3 Trademarks to

capitalize on the goodwill associated with the SPINXPRESS name. Defendants have no license

agreement with Plaintiff, nor any other authority, to copy or otherwise utilize Plaintiff’s layout or

to capitalize or attempt to capitalize on the goodwill associated with the SPINXPRESS name or

model.

         22.   As such, Defendants’ Infringing Location and Additional Infringing Location have

already caused actual confusion to employees and third parties and are expected to continue to




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 11 OF 21
cause consumer and general confusion in the marketplace to the detriment of Elevat3, and

Defendants will improperly benefit from the goodwill associated with the SPINXPRESS brand if

Defendants are permitted to continue operating the Infringing location, to open and operate the

Additional Infringing Location, and to continue to convert and open the other locations.

                                     IV. CAUSES OF ACTION

       23.     All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

       24.     Plaintiff repeats and incorporates the allegations set forth in paragraphs 1 – 23.

   A. Violations of 15 U.S.C. §§ 1114

       25.     Defendants have opened and begun operating the Infringing Location. Defendants

have further begun the process of converting and rebranding the Additional Infringing Location.

Plaintiff has registered the Elevat3 Trademarks with the United States Patent and Trademark

Office and has consistently advertised the Elevat3 Trademarks. Defendants have no right to use

the Elevat3 Trademarks. Defendants have no right to use a name that is confusingly similar to the

Elevat3 Trademarks. Defendants have no right to use a sign design, color scheme, and general

setup/layout that is confusingly similar to the Elevat3 Trademarks.

       26.     Defendants’ unauthorized use and display of Plaintiff’s trademarks, trade names,

and trade dress constitutes willful and intentional infringement of the trademarks in violation of

Sections 32 of the Lanham Act, 15 U.S.C. § 1114. Defendants’ acts were done knowingly and

intentionally to cause confusion, or to cause mistake, or to deceive, and therefore constitutes an

exceptional case/infringement.

       27.     Plaintiff will suffer irreparable harm to its business model, the SPINXPRESS name,

brand, and customer goodwill each day that Defendants wrongfully suggest an association between


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 12 OF 21
their independent laundry facility(ies), and the Elevat3 Businesses. A dissatisfied customer of the

Defendants’ Infringing Location or Additional Infringing Location will incorrectly attribute that

dissatisfaction to Plaintiff and the SPINXPRESS name/model impacting future business at the

Elevat3 Business locations. This will also impact Plaintiff’s ability to open new or additional

locations in the areas of the Infringing Location or Additional Infringing Location as it will have

lost some of its established customer base and goodwill. Plaintiff requires immediate injunctive

relief to prevent Defendants from continuing to trade off of Plaintiff’s name and trademark(s).

       28.      Defendants are not affiliated with Plaintiff, and Plaintiff has no control over them,

the Infringing Location or the Additional Infringing Location, or their use of the Elevat3

Trademarks. Nor does Plaintiff have any control over the services being offered by Defendants.

This will cause additional and significant harm to the goodwill and reputation associated with the

Elevat3 Businesses, present and future, and the Elevat3 Trademarks.

       29.     To allow a competitor’s laundry business, such as Defendants’, to confuse the

public, and even Plaintiff’s own Regional Manager, as to its affiliation/relationship with Plaintiff

jeopardizes the integrity, goodwill, and reputation of SPINXPRESS and Plaintiff. Therefore,

Defendants’ continuing, wanton, deliberate, and fraudulent use of marks that are the same or

substantially similar to SPINXPRESS, their operation of the Infringing Location, and future

operation of the Additional Infringing Location and any other location in the future, is likely to

continue to cause and has caused deception, confusion, and mistake, among the relevant

consumers/public as to the source of the services, and has caused, or will further cause irreparable

harm to Plaintiff and the Elevat3 Trademarks. Plaintiff has no adequate remedy at law to protect

its substantial business and property rights, and the only meaningful relief is an injunction




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 13 OF 21
enjoining Defendants from continuing to unlawfully and wrongfully infringe upon Plaintiff’s

business and the Elevat3 Trademarks.

       30.     Plaintiff seeks judgment against Defendants, jointly and severally, for damages,

including lost profits; disgorgement of the profits of Defendants; treble damages; additional

damages as may be just according to the circumstances of this action; attorneys’ fees; costs of the

action; and any other remedy available under the statute. Plaintiff is entitled to and seeks

preliminary and permanent injunctive relief preventing Defendants from further infringement of

the Elevat3 Trademarks, plus costs, disbursements, interest and attorneys’ fees.

   B. Violations of 15 U.S.C. § 1125

       31.     Defendants’ use-in-commerce of the Elevat3 Trademark(s) without Plaintiff’s

consent, and use-in-commerce of the confusingly similar “LaundryXpress” trade name, is likely

to confuse and has confused, or deceive or has deceived, the public into believing, contrary to fact,

that the unauthorized activities of Defendants are licensed, franchised, sponsored, authorized, or

otherwise approved by Plaintiff in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a). Defendants’ acts were done knowingly and intentionally to cause confusion, or to cause

mistake, or to deceive and therefore constitutes an exceptional case/infringement.

       32.     Plaintiff will suffer irreparable harm to its busines model and the SPINXPRESS

name and brand and customer goodwill each day that Defendants wrongfully suggest an

association between their independent laundry facility, and the Elevat3 Businesses. A dissatisfied

customer of the Defendants’ Infringing Location or Additional Infringing Location will incorrectly

attribute that dissatisfaction to Plaintiff and the SPINXPRESS name/model impacting future

business at the Elevat3 Business locations. This will also impact Plaintiff’s ability to open new or

additional locations in the area of the Infringing Location or Additional Infringing Location as it

will have lost some of its established customer base and goodwill. Plaintiff requires immediate


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 14 OF 21
injunctive relief to prevent Defendants from continuing to trade off of Plaintiff’s name and

trademark(s).

       33.      Defendants are not affiliated with Plaintiff, and Plaintiff has no control over them,

the Infringing Location, the Additional Infringing Location, or their use of the Elevat3

Trademarks. Nor does Plaintiff have any control over the services being offered by Defendants.

This will cause additional and significant harm to the goodwill and reputation associated with the

Elevat3 Businesses, present and future, and the Elevat3 Trademarks.

       34.      To allow a competitor’s laundry business, such as Defendants’, to confuse the

public, and even Plaintiff’s own Regional Manager, as to its affiliation/relationship with Plaintiff

jeopardizes the integrity, goodwill, and reputation of SPINXPRESS and Plaintiff. Therefore,

Defendants’ continuing, wanton, deliberate, and fraudulent use of marks that are the same or

substantially similar to SPINXPRESS and future operation of: (1) the Infringing Location; (2) the

Additional Infringing Location; and (3) any other location in the future, is likely to continue to

cause and has caused deception, confusion, and mistake, among the relevant consumers/public as

to the source of the services, and has caused, or will further cause irreparable harm to Plaintiff and

the Elevat3 Trademarks. Plaintiff has no adequate remedy at law to protect its substantial business

and property rights, and the only meaningful relief is an injunction enjoining Defendants from

continuing to unlawfully and wrongfully infringe upon Plaintiff’s business and the Elevat3

Trademarks.

       35.      Plaintiff seeks judgment against Defendants, jointly and severally, for damages,

including lost profits; disgorgement of the profits of Defendants; treble damages; additional

damages as may be just according to the circumstances of this action; attorneys’ fees; costs of the

action; and any other remedy available under the statute. Plaintiff is entitled to, and seeks,




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                               PAGE 15 OF 21
preliminary and permanent injunctive relief preventing Defendants from further infringement of

the Elevat3 Trademarks, plus costs, disbursements, interest and attorneys’ fees.

   C. Trade Dress Infringement and Violations of 15 U.S.C. § 1125

       36.     Defendants have infringed on Plaintiff’s trade dress by using Plaintiff’s businesses’

distinctive and well-known internal layout and setup, external and interior signage, external and

interior signage design and colors, general color scheme, and internal decorations and furnishings,

without Plaintiff’s permission or other authority. In fact, Farid, Noorali, and Anthony even agreed

not to take actions that could confuse Defendants’ business with Plaintiff’s business at the

Competitors’ Infringement Meeting.

       37.     Defendants’ improper and unauthorized use of trade dress that is identical and/or

substantially similar to cause confusion, mistake, or deceive the public as to affiliation, connection,

or association of the Infringing Business with the Elevat3 Businesses. Such adoption of Plaintiff’s

trade dress violates § 43 of the Lanham Act, 15 U.S.C. § 1125, and the common law.

       38.     Most disturbingly, Defendants’ acts of using Plaintiff’s distinctive trade dress,

layout/setup, colors, and signage were done knowingly and intentionally to cause confusion,

mistake, or to deceive as indicated by comments made at the Competitors’ Infringement Meeting.

       39.     Plaintiff will suffer irreparable injury that cannot be compensated and will incur

monetary damages in an amount that has yet to be determined. Plaintiff has no adequate remedy

at law to protect its substantial business and property rights. The damages from Defendants’

activities are/will be considerable and continuing and thus not capable of ascertainment at this

time. Therefore, Plaintiff is entitled to preliminary and permanent injunctive relief preventing

Defendants’ trade dress infringement, plus cost, disbursements, interest and attorneys’ fees.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                                PAGE 16 OF 21
    D. False Designation of Origin and Federal Unfair Competition and Violations of 15
       U.S.C § 1125

        40.     Defendants have infringed Plaintiff’s rights by using the Elevat3 Trademarks,

without authority by using the confusingly similar “LaundryXpress” trade name. Defendants are

using the Elevat3 Trademarks and confusingly similar trade name as part of their laundromat

signage and in the operation of their business.

        41.     Due to Defendants’ infringement and conduct, consumers are likely to be confused

and induced into patronizing Defendants’ laundromat(s) in the belief that the goods and services

are delivered by an authorized representative, affiliate, or other associate of Plaintiff for so long as

they continue to operate as is.

        42.     Defendants’ actions constitute unfair competition in violation of 15 U.S.C. §

1125(a) and common law.

        43.     Defendants’ acts were done knowingly and intentionally to cause confusion, or to

cause mistake, or to deceive.

        44.     Plaintiff will suffer irreparable injury that cannot be compensated and incur

monetary damage in an amount that has yet to be determined. Plaintiff has no adequate remedy at

law to protect its substantial business and property rights. The damages from Defendants’ activities

are considerable and continuing and thus not capable of ascertainment at this time. Plaintiff is

entitled to preliminary and permanent injunctive relief preventing Defendants’ unfair competition,

plus costs, disbursements, interest and attorneys’ fees.

    E. Piercing the Corporate Veil

        45.     Harzand’s and AMSA’s corporate veils should be pierced and Farid, Noorali, and

Anthony should be held individually, jointly and severally, responsible and liable for the

infringement of the Elevat3 Trademark(s). Harzand’s and AMSA’s veils should be pierced



PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                                 PAGE 17 OF 21
because: (1) Harzand and AMSA were organized and operated as a mere tool or business conduit

of Farid, Noorali, and Anthony; (2) Harzand and AMSA were used to evade an existing legal

obligation not to infringe on others’, specifically Plaintiff’s, marks and to engage in unfair

competition; (3) Harzand and AMSA were used to circumvent a statute, i.e., 15 U.S.C. §1125(a);

and (4) Harzand and AMSA were used to protect against the discovery of a wrong, i.e., trademark

infringement or unfair competition. All of these improper actions were done for Farid, Noorali,

and Anthony’s direct personal benefit, i.e., to capitalize and benefit on the goodwill associated

with the SPINXPRESS name.

    F. Texas Common Law Unfair Competition and Trademark and Trade Name
       Infringement

        46.     Plaintiff is the owner of the name “SPINXPRESS” and the Elevat3 Trademarks and

is the senior user of the name “SPINXPRESS” and the Elevat3 Trademarks. There is a likelihood

of confusion between the name “SPINXPRESS” and the Elevat3 Trademarks, and those

Defendants have used. Without limiting the foregoing, Defendants are passing off their services

as those of Plaintiffs.

        47.     Plaintiff seeks judgment against Defendants, jointly and severally, for damages,

including lost profits; disgorgement of the profits of Defendants; treble damages; additional

damages as may be just according to the circumstances of this action; attorneys’ fees; costs of the

action; and any other remedy available under the statute. In addition, Plaintiff seeks temporary

and permanent injunctive relief remedying and preventing further infringement.

                                      V. INJUNCTIVE RELIEF

        48.     Plaintiff requires injunctive relief to prevent Defendants and their officers, agents,

servants, employees, and all persons acting on Defendants’ behalf, from continuing to improperly

appropriate, utilize, and attempt to capitalize off of the Elevat3 Trademarks and otherwise violate



PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                               PAGE 18 OF 21
Plaintiff’s rights regarding the Elevat3 Trademarks, including Defendants’ obligations to: (1)

refrain from and cease using the Elevat3 Businesses’ distinctive layout, setup, and signage; (2)

refrain from and cease copying Plaintiff’s signage design and colors; (3) refrain from and cease

copying Plaintiff’s internal layout, setup, and general color scheme and other trade dress without

Plaintiff’s permission or other authority; and (4) cease and desist using “LaundryXpress” and any

other name, mark, or words that are confusingly similar to SPINXPRESS either alone or in

combination with any other words or symbols when referring to Defendants’ services or business.

In addition, Plaintiff requests mandatory injunctive relief to require Defendants to immediately:

(1) take down and reconstruct their external signage and destroy any current signage and/or

marketing material using “LaundryXpress” and any other confusingly similar marks ; and (2)

change their internal setup, layout, design, and color scheme to distinguish the same from

Plaintiff’s businesses’ trade dress.

       49.     As such, Plaintiff seeks an order permanently enjoining Defendants, including their

agents, servants, employees, independent contractors, attorneys, representatives, and those persons

or entities in active concert participation with them from: (1) using identifying marks that are the

same or substantially similar design and color scheme as Plaintiff’s so as to cause or potentially

cause confusion (and to destroy any current signage and/or marketing material using

“LaundryXpress” and any other confusingly similar marks); (2) cease and desist from opening and

operating the Infringing Location unless and until Defendants re-do the Infringing Location

internal setup, design, layout, and color scheme in a manner that is not confusingly similar with

the Elevat3 Businesses; (3) cease and desist the conversion and rebranding of the Additional

Infringing Location in a manner that is the same or substantially similar as the Elevat3 Businesses




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                             PAGE 19 OF 21
and re-do any setup, design, layout, and color scheme already started or completed; and (4) cease

or refrain from setting up future locations in a similar manner.

                                   VI. ATTORNEYS’ FEES & COSTS

       50.     Plaintiff respectfully requests that the Court declare this dispute as an “exceptional

case” as defined in 15 U.S.C. § 1117(a) because of Defendants’ intentional and willful conduct,

and therefore find and order that Plaintiff is entitled to recover all its reasonable attorneys’ fees

and costs.

                                           VII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Court enter final judgment

against Defendants and award Plaintiff all relief requested herein, including, but not limited to, a

declaration on the items set forth herein, permanent and mandatory injunctive relief, exemplary

damages, and all such other and further relief, both general and special, at law or in equity, to

which Plaintiff may be entitled.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                              PAGE 20 OF 21
                                          Respectfully submitted,

                                          PATEL GAINES, PLLC
                                          2030 N Loop 1604 W, Suite 200
                                          San Antonio, Texas 78248
                                          www.patelgaines.com
                                          (210) 460-7787 | Telephone
                                          (210) 460-7797 | Facsimile

                                          By:          /s/ Grant M. Gaines
                                                Grant M. Gaines
                                                Texas State Bar No. 24074241
                                                ggaines@patelgaines.com
                                                A. Jabbar Fahim
                                                Texas State Bar No. 24084183
                                                jfahim@patelgaines.com

                                    A TTORNEYS    FOR   P LAI NTI FF




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT                                        PAGE 21 OF 21
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

ELEVAT3, LLC, A TEXAS LIMITED LIABILITY               §
COMPANY                                               §
      PLAINTIFF                                       §
                                                      §
v.                                                    §      CIVIL ACTION NO.
                                                      §
                                                      §
HARZAND INVESTMENTS, LLC, A TEXAS LIMITED             §
LIABILITY COMPANY; AMSA VENTURES, LLC,                §
A TEXAS LIMITED LIABILITY COMPANY;                    §
FARID MEGHANI; NOORALI MEGHANI; AND                   §
ANTHONY ALI.                                          §
       DEFENDANTS                                     §


                                           VERIFICATION


          I, Bhavin Patel, swear under penalty of perjury that I am Manager of Elevat3, LLC; that I

have read the allegations in Paragraphs 1 through 50 of Plaintiff’s Verified Original Complaint

and that all such allegations are true and correct to the best of my knowledge, information and

belief.

                 12/2/2020
          Dated: ________________________.


                                               ELEVAT3, LLC


                                               By: _____________________________________
                                                      Bhavin Patel, Manager




VERIFICATION                                                                        PAGE 1 OF 1
